            Case 1:20-cv-01931-MWB Document 1 Filed 10/21/20 Page 1 of 7



                 CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER


                                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 flb,.,J,//\1it:·) trv1-                  )J   t -2.ss:::,
Full Name ofP aintiff                    Inmate Number
                                                                    Civil No. - - - - - - - -
                       V.                                           (to be filled in by the Clerk's Office)


                                                                    (JX)   Demand for Jury Trial
Name of Defendant 1                                                 (__) No Jury Trial Demand



                v
Name of Defendant 2



       I                    J
Name of Defendant 3



                                J
Name of Defendant 4


 s/4. ./ / Jd t -1 f:ol Coe 'F                                                                      FiLED
Name of Defendant 5                 rJ                                                         SCRANTON
(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach                                            ocr 2 o2020
additional pages. Do not include addresses in this
section).



I.         NATURE OF COMPLAINT

Indicate below the federal legal basis for your claim, if known.

X          Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)
\)(        Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
           ( 1971) (federal defendants)

.1.(       Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
           United States


                                                       Page I of6
        Case 1:20-cv-01931-MWB Document 1 Filed 10/21/20 Page 2 of 7



II.    ADDRESSES AND INFORMATION

       A.       PLAINTIFf           I_
            Lrvz_ , I/ flr:_wiJ."- ~
      · Name (Last, First, MI)
            IJ 1-15 5 f




       City, County, State, Zip Code                  I


       Indicate whether you are a prisoner or other confined person as follows:
                Pretrial detainee
                Civilly committed detainee
                Immigration detainee
       JX'      Convicted and sentenced state prisoner
       ¼_       Convicted and sentenced federal prisoner


       B.       DEFENDANT(S)
       Provide the information below for each defendant. Attach additional pages if needed.

       Make sure that the defendant(s) listed below are identical to those contained in the caption. If
       incorrect information is provided, it could result in the delay or prevention of service of the
       complaint.




       Current Job Title re L               Jj ,t::1 I
                        /,,,JvT,ut?r, /JtJrf~ L~o/,v~, O~J 1/Y


       City, County, State, Zip Code




                                                Page 2 of6
Case 1:20-cv-01931-MWB Document 1 Filed 10/21/20 Page 3 of 7




City, County, State, Zip Code




Current Job Title           I
  l/41"\C-      t:-,J t::..,!;) btf'-e    # I--
Current Work Address
 5'4,,r1 e     c..., J'   ~b t, ve        #)..
City, County, State, Zip Code




Name(Lf,
       . 7
  Oep ,st'
                 Fir t)
                                  u

Current Job Title
  SJ:r1 c_      c..5      ~br,1 r (,, #'2.
Current Work Addre:                      j_/...,
  5/;\.J(I e   a5         a.,b12 ve      -t+'.2
City, County, State, Zip Code




Current Job Tit e            /
  5k.µ'\   e ~ ~b tJve 1:t 2-
Current Work Address
 sf;.,rAe      ~$         c..,b Ot./e # L
City, County, State, Zip Code
                                                   Page 3 of6
        Case 1:20-cv-01931-MWB Document 1 Filed 10/21/20 Page 4 of 7



III.    STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.




         .      On what date did the events giving rise to your claim(s) occur?

          ei    •      2    oCC:A55/ot<.Jf             6~1 - 12- Ouf Ot-/ /4             . ff()..r.JJS-




                                                Page 4 of6
      Case 1:20-cv-01931-MWB Document 1 Filed 10/21/20 Page 5 of 7



IV.   LEGAL CLAIM(S)
         Case 1:20-cv-01931-MWB Document 1 Filed 10/21/20 Page 6 of 7



VII.    SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83 .18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form , you agree to provide the Clerk' s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk's Office may result in dismissal of your case.




Date




                                                 Page 6 of 6
                                                             ,,,,
                                              Case 1:20-cv-01931-MWB Document 1 Filed 10/21/20 Page 7 of 7
                                                             I


              Smart Communications/PADOC
              sc,~ualla s
              NAME    l/L,-,1,,.,f!r,) Cru'--                             'Inmate mail
              NUMBER     /J Y-2 . !>
                            7
              P.O. Box 33028
              St. Petersburg, FL. 33733




                          RECEIVED
                         SCRANTON                                                                            "
                            OCT 20 2020
                   PER
                             DEPUTY ~-Rl-<-
[......   ,
